THOMPSON, Judge.
Frankie L. Drakes appeals the denial of his petition for habeas corpus. We affirm. Although the petition can be viewed as a motion for post-conviction relief pursuant to Rule 3.850, Florida Rules of Criminal Procedure, neither the petition nor the record shows that it was filed within two years after Drakes’ 1978 and 1979 convictions became final. See Isley v. State, 652 So.2d 409 (Fla. 5th DCA 1995) (holding that a petition for *795habeas' corpus considered pursuant to Rule 3.850 must be filed within two years after the judgment and sentence becomes final).
HARRIS, J., concurs.
GOSHORN, J,, concurs in result only.